Citation Nr: 0928141	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  02-10 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a rating in excess of 10 percent for a saddle 
nose deformity with a nasal tip collapse. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active military service from March 1948 to 
March 1952.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In an April 2005 decision, the Board declined to 
reopen the Veteran's previously denied claim for service 
connection for residuals of a back injury, denied a rating in 
excess of 30 percent for sinusitis with residuals of a nose 
injury, and granted a separate 10 percent rating for mild 
saddle nose deformity with a nasal tip collapse and 
floppiness, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 
6504.

The Veteran appealed that portion of the Board's April 2005 
decision that addressed the claim for an increased rating for 
sinusitis with residuals of a nose injury to the U.S. Court 
of Appeals for Veterans Claims (hereinafter referred to as 
"the Court").  In that litigation, a Joint Motion for Partial 
Remand (Joint Motion) was filed by the Veteran and the VA 
General Counsel, averring that remand was required due to the 
Board's failure to explain why the Veteran did not satisfy 
the criteria for a separate 30 percent rating under 38 C.F.R. 
§ 4.118, Code 7800 for disfigurement of the nose, rather than 
the 10 percent rating assigned under 38 C.F.R. § 4.97, Code 
6504.  In an Order of March 2006, the Court vacated that part 
of the Board's decision that addressed the Veteran's claim 
for an increased rating for sinusitis with residual nose 
injury and remanded the matter, pursuant to the Joint Motion.  
A copy of the Court's Order in this matter has been placed in 
the claims file.

In July 2006, the Board remanded the veteran's appeal to the 
Appeals Management Center (AMC) for development consistent 
with the March 2006 Joint Motion.  The appeal was returned to 
the Board for additional consideration in December 2008.  

In a December 2008 decision, the Board noted that the 
Veteran's disability on appeal was previously characterized 
as a single disability by both the Joint Motion and the July 
2006 Board remand.  However, as previously noted, the Board 
had established entitlement to a separate 10 percent 
evaluation for a saddle nose deformity with nasal tip 
collapse in the April 2005 decision.  The Joint Motion did 
not specifically address that portion of the Board's April 
2005 decision that was concerned with the evaluation of the 
veteran's sinusitis.  Instead, the sole basis for the Joint 
Motion was the failure of the Board to address the 
possibility of a higher evaluation under an alternate rating 
code for the veteran's saddle nose deformity.  On this basis, 
the Board determined that as there were now two separate and 
distinct disabilities, a decision as to an evaluation in 
excess of 30 percent for sinusitis could be reached without 
prejudice to the issue of entitlement to an evaluation in 
excess of 10 percent for the saddle nose deformity.  
Therefore, the Board issued a decision in the sinusitis 
issue, but remanded the saddle nose deformity issue for 
further development.  That development has now been 
completed, and the case has been returned for further review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's disability is productive of a mild saddle 
nose deformity with nasal tip collapse, without exposure of 
either nasal passage.  

2.  The Veteran's disability is not productive of tissue 
loss, gross distortion or asymmetry of any facial features, a 
visible scar, or any of the eight characteristics of 
disfigurement.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
mild saddle nose deformity with a nasal tip collapse have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.97, 4.118, Diagnostic Codes 6504, 7800 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the Veteran's claim 
and that the requirements of the VCAA have been satisfied.

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.

In the present case, in a January 2004 letter, the RO advised 
the Veteran of the types of evidence that he needed to send 
to VA in order to substantiate his claim for an increased 
evaluation, as well as the types of evidence VA would assist 
in obtaining.  In addition, the Veteran was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  He was advised that the RO would obtain any VA records 
or other identified medical treatment records.  Furthermore, 
the RO specifically requested that the Veteran provide it 
with or identify any other additional evidence that could 
help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.

For the above reasons, the Board finds that the RO's notice 
in January 2004 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

In this case, January 2004 and January 2009 VCAA letters 
notified the Veteran that medical or lay evidence could be 
submitted to substantiate his claim and provided specific 
examples such as physical and clinical findings and the 
results of laboratory tests or X- rays.  The letter stated 
that the evidence should describe the additional impairment 
caused by his disabilities.  It also noted that VA would 
assist the veteran in obtaining employment records, thereby 
notifying him that the effect of his disability on his 
employment was relevant.  The January 2009 letter also 
notified the Veteran of the specific information regarding 
the rating criteria required to prevail in his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  In this case, the 
initial decision was rendered only a matter of days after the 
enactment of the VCAA.  Therefore, all of the VCAA 
notification in this case was provided to the Veteran after 
the initial decision.  This defect was cured by 
readjudication of the Veteran's claim after receipt of all 
the required notice, most recently in May 2009.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board also finds that all necessary development has been 
accomplished. The Veteran identified private medical 
treatment and treatment through the VA medical system.  The 
RO has obtained the Veteran's VA outpatient treatment 
records.  Additionally, the Veteran has submitted private 
treatment records and the RO has obtained private treatment 
records.  The Veteran has been afforded two VA examinations 
of his disability since the July 2006 remand.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, appellate review may proceed without prejudice 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Increased Evaluation

The Veteran contends that an evaluation greater than 10 
percent is warranted for the service-connected saddle nose 
deformity with a nasal tip collapse.  

The Veteran's service medical records reveal that in March 
1951, he underwent a rhinoplasty with plastic reconstruction 
of the nose with cartilage implant, and excision of the 
dermal nevus on the right side of the upper lip.  A history 
at that time revealed that he had broken his nose on three 
occasions prior to service.  In July 1951, he underwent a 
surgical trimming of the upper border of the nasal cartilage 
implant.

In a January 1970 rating decision, the RO granted service 
connection for residuals of a nose injury with sinusitis.  A 
10 percent disability evaluation was assigned.  Later, by a 
July 1971 rating decision, a 30 percent disability evaluation 
was assigned.  The separate 10 percent evaluation for a mild 
saddle nose deformity with a nasal tip collapse was assigned 
by the April 2005 Board decision.  

The evidence includes the report of a September 2000 VA ear, 
nose, and throat examination.  This noted a mild saddle nose 
deformity with a nasal tip collapse and floppiness.  The 
assessment was that the Veteran has a severely deformed nose 
with nasal tip collapse, septal perforation, and a nasal 
dorsal deviation with a saddle nose deformity that would be 
very difficult to repair surgically without causing more 
problems.  

A June 2002 examination from E.A.B., M.D., notes the history 
of the septal perforation.  However, this examination report 
does not include any descriptions of the external portions of 
the Veteran's nose.  

The Veteran underwent an additional VA examination in 
September 2006.  The examiner noted that the examination was 
for the ear, nose, and throat, and the skin.  The claims 
folder was reviewed by the examiner.  In relevant part, a 
deformity of the nose was noted.  The nose was not tender to 
palpation.  There was a very large septal perforation that 
involved almost the entire septum.  The examiner stated that 
the deviation of the nose was as stated in September 2000, 
when the mild saddle nose deformity with a nasal tip collapse 
and floppiness was noted.  In terms of the scar, the Veteran 
stated that he had not been able to actually see a scar on 
his nose.  The examiner was also unable to visualize a scar.  
The diagnoses included nasal septal perforation, large; 
chronic sinus infection; and nasal deformity.  The examiner 
added that no scar was noted.  

Photographs obtained at the September 2006 examination are 
contained in the claims folder.  The Board notes that the 
saddleback deformity is observable.  However, a scar is not 
observable, and on external view the left and right nostrils 
appear equal and symmetrical.  

An additional VA examination was conducted in January 2007.  
The claims folder was available and reviewed by the examiner.  
In relevant part, the examiner stated that the Veteran did 
not have a skin condition on his face and did not have any 
visible scars.  The nose appeared collapsed with a nasal 
flare.  There was a large septal perforation.  In the 
assessment, it was noted that the nose injury did not result 
in the loss of either ala, and the nasal passages were not 
exposed.  The structure of the nose had collapsed over time 
and there was a septal perforation.  The examiner noted that 
photographs had been obtained.  There were no visible nasal 
scars and no facial disfigurement caused by any scar.  There 
was no visible scar on the nose or near the nose.  The skin 
texture was normal and no soft tissue was missing.  There was 
no hyper-pigmentation or hypo-pigmentation.  The pertinent 
diagnoses noted that there was no evidence of nasal scars, 
the nasal skin was within normal limits, and there was nasal 
septal perforation.  

The photographs taken at the January 2007 examination are in 
the claims folder.  The Board observes that to a layman's eye 
there are no visible scars on the nose.  The nostrils appear 
to be symmetrical.  The saddleback deformity is visible at 
the bridge of the nose about one third of the way up from the 
tip of the nose toward the top.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Veteran's disability has been evaluated under the rating 
code for nose, loss of part of, or scars.  This provides for 
a 30 percent evaluation if both nasal passages are exposed.  
A 10 percent evaluation is warranted for loss of part of one 
ala, or other obvious disfigurement.  38 C.F.R. § 4.97, Code 
6504.  However, the January 2007 examination stated that the 
nose injury did not result in the loss of either ala, and 
that the nasal passages were not exposed.  The photographs 
confirm that there is no exposure of the nasal passages.  The 
saddleback deformity is present, and this is properly 
evaluated as 10 percent disabling for being an obvious 
deformity.  Therefore, entitlement to an evaluation in excess 
of 30 percent is not merited under this rating code. 

The March 2006 Court Order stated that the Board was to 
comply with the instructions in the joint motion for remand.  
The sole basis of this remand was for the Board to consider 
whether or not the criteria for a 30 percent evaluation under 
38 C.F.R. § 4.118, Code 7800 have been met.  The Board will 
now evaluate the Veteran's disability under 38 C.F.R. 
§ 4.118, Code 7800. 

The Board notes that changes have recently been made to 
38 C.F.R. § 4.118, Code 7800.  However, these changes apply 
only to applications for benefits received on or after 
October 23, 2008, which is well after the date of the 
Veteran's claim.  He has not requested that his disability be 
evaluated under the new version.  Furthermore, the Board 
notes that the current change to Code 7800 involves the name 
of the rating code, as well as the addition of two notes that 
are inapplicable in this case.  The rating criteria have not 
changed.  Therefore, the Board may proceed with the 
evaluation of the Veteran's disability.  

The Veteran is currently assigned a single 10 percent rating 
for his disability.  Under 38 C.F.R. § 4.118, Diagnostic Code 
7800, the rating code for disfigurement of the head, face, or 
neck, a 10 percent rating is assigned when there is one 
characteristic of disfigurement.  The eight characteristics 
of disfigurement are (1) scar five or more inches in length; 
(2) scar at least one-quarter inch wide at widest part; (3) 
surface contour of scar elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; (5) skin hypo- or 
hyper-pigmented in an area exceeding six square inches; (6) 
skin texture abnormal in an area exceeding six square inches; 
(7) underlying soft tissue missing in an area exceeding six 
square inches; and (8) skin indurated and inflexible in an 
area exceeding six square inches.  A 30 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features, or; with two or three characteristics of 
disfigurement.  A 50 percent rating is warranted when there 
is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features, or; with four or five characteristics of 
disfigurement.  An 80 percent rating is warranted when there 
is visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or; with six or more characteristics of 
disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, 
Note (1).

The Board finds that entitlement to an evaluation in excess 
of 10 percent for the Veteran's mild saddle nose deformity 
with a nasal tip collapse is not warranted for any portion of 
the period on appeal.  The September 2006 and January 2007 
examinations were both unable to visualize a scar of the 
nose.  In fact, the Veteran was also unable to identify a 
scar.  None of the eight characteristics of disfigurement 
were shown on either examination.  The January 2007 
examination found that there was no tissue loss.  Although a 
saddleback deformity is visible in the photographs, neither 
the examination reports nor the photographs demonstrate gross 
distortion or asymmetry.  In fact, the September 2000 VA 
examination describes the saddleback deformity as mild.  
Although this examination also states that the Veteran has a 
severe deformity of the nose, this is apparently a reference 
to the large septal perforation that is noted on all 
examination.  The Board observes that this is an internal 
deformity that is not observable in the photographs.  
Therefore, as none of the criteria for a 30 percent 
evaluation have been met, an evaluation in excess of 30 
percent is not warranted under this rating code.  38 C.F.R. § 
4.118, Diagnostic Code 7800.  

The Board observes that while a separate evaluation for the 
mild saddle nose deformity with a nasal tip collapse was not 
established until April 2005, the Veteran's claim was 
originally submitted prior to an August 2002 change of 38 
C.F.R. § 4.118, Diagnostic Code 7800.  Although it is not 
clear if the original provisions apply to the Veteran's 
appeal, the Board observes that according to the criteria in 
effect prior to August 30, 2002, Code 7800 provided for a 30 
percent rating if scarring was severe, especially if it 
produced a marked and unsightly deformity of the eyelids, 
lips, or auricles.  As already noted, the Veteran has no 
visible scarring.  Therefore, application of these provisions 
would not result in an increased rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).  



ORDER

Entitlement to a rating in excess of 10 percent for a mild 
saddle nose deformity with a nasal tip collapse is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


